IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30466
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JESSE JAMES SMITH,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CR-339-1-J
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesse James Smith entered a conditional guilty plea

to possession with intent to distribute cocaine hydrochloride.

He seeks, as his sole issue on appeal, to have this court

re-examine its prior determination on interlocutory appeal in

United States v. Smith, 273 F.3d 629 (5th Cir. 2001), that there

was reasonable suspicion to support the search of his cruise-ship

cabin.   Review of this issue is precluded under the law-of-the-

case doctrine, and we will not reexamine it.   See United States

v. Becerra, 155 F.3d 740, 752-53 (5th Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30466
                               -2-

     This appeal is without arguable merit and is thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is DISMISSED.   5TH CIR. R. 42.2.

     APPEAL DISMISSED.